Citation Nr: 1714216	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus claimed as a result of herbicidal agent exposure, to include Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1968 to December 1970 and from May 1972 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia. 

The Veteran initially indicated he wanted a Board hearing on his VA Form 9 Substantive Appeal. However he ultimately cancelled this request in September 2011, and instead directed the Board to adjudicate his claim.

In September 2016, the Board remanded this case for additional action. The requested action has now been completed and the file is ready for appellate review.



FINDINGS OF FACT

1.  Type II diabetes mellitus was initially diagnosed in 2005.

2.  Type II diabetes mellitus did not originate during active service and may not be presumed to have been connected active service.
 

CONCLUSION OF LAW

The criteria for service connection for Type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, VA satisfied its duty to notify by means of letter dated in May 2008 issued prior to the RO decision in January 2009.  This notice informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Specifically, the letter asked the Veteran for specific information regarding the possibility that his military duties that may have exposed him to herbicidal agents  The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. §  5103(a) and 38 C.F.R.§ 3.159(b) regarding VA's duty to notify. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained all of the Veteran's available service treatment records (STRs), VA and private treatment records, and his Social Security Administration (SSA) records. Attempts to verify service in Thailand and Japan were made in a June 2012 memorandum.  A formal finding was made of unavailability of information to verify any in-country service in Thailand or exposure to herbicide agents in Japan. As discussed in greater detail below, the Board finds that the criteria for finding presumed exposure under VA regulations and other relevant criteria, to include the M21, are not met and that there is no other competent evidence that the Veteran was exposed to herbicides, and thus, the presumption that exposure led to the development of diabetes are not met.  A June 2012 memorandum JSRRC found no herbicide exposure in Japan and no service in Thailand.

As to opinion evidence, the Board previously remanded to obtain an opinion (and did not request a physical examination) regarding direct service connection, and this opinion was subsequently obtained.  Review of this opinion reveals that it is adequate to address the medical questions before the Board.  The Board finds that the duties to notify and assist have therefore been met and that there has been substantial compliance with the prior Board remands.

II. Service Connection

The Veteran alleges entitlement to service connection for diabetes. He has raised the theory of entitlement due to exposure to Agent Orange during the Vietnam War while serving in Japan and Thailand working on helicopters that flew in Vietnam. 

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence. See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

Notwithstanding the foregoing provisions regarding presumptions, the Veteran is not precluded from establishing service connection with proof of direct causation. 38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Review of the evidence indicates that the Veteran was diagnosed with Type II diabetes mellitus in 2005, 30 years after his separation from service. His service treatment records are silent for any diabetes diagnosis, or any indication of abnormal blood sugar. The Veteran has not provided any statements regarding an in-service disease, injury, or other event that he thinks could be related to his condition. He asserts that he was exposed to an herbicidal agents and subsequently developed diabetes.  A medical opinion provided by a VA physician shows no objective findings of diabetes in the Veteran's medical records until 2005.  The opinion states that there is an absence of record within one year of active duty to include any history of diabetes. In this October 2016 opinion, the examiner detailed findings, to include glucose findings from service, and provided indication that she considered all relevant evidence in making the finding that there was not a nexus between service and the subsequent development of diabetes.

The Board concludes that the evidence in this case weighs against the claim of service connection for Type II diabetes mellitus on a direct basis. See Degmetich v. Brown, 104 F.3d 1328  (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353   (Fed. Cir. 1998). That is, the only competent opinion evidence indicates that there is not a link between the post-service development of the disability and an incident of service.  The Board has fully considered the Veteran's lay statements but the issue of nexus in this appeal involves complex medical questions of causation that lay evidence is not competent to provide.  

Further, the issue of herbicide exposure has been fully considered, but as noted, the evidence indicates that the Veteran did not have service in Thailand or other service that meets the criteria for any presumption in VA regulation or in the M21.  As to the contention that he had exposure from helicopters that has been in Vietnam, the Veteran has not provided any competent evidence indicating that there was residual herbicide on these vehicles.  To the extent that he has provided lay testimony that the helicopters has residue on them, the Veteran has not been shown to have the training or expertise to provide competent evidence that the residue constituted a qualifying herbicide under 38 C.F.R. §§ 3.307, 3.309.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule and grant direct service connection for this condition. See 38 U.S.C.A. §5107 (West 2014).  For these reasons, entitlement to service connection for diabetes mellitus is denied.



ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicidal agent exposure is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


